Citation Nr: 1019562	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-12 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 
percent from July 1, 2006 to March 4, 2007, and as of May 1, 
2008, for a left total knee arthroplasty due to severe 
degenerative arthritis (left knee disability).

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 
1969 and from January 1970 to January 1973.
 
This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a February 2010 Order, the Court 
endorsed an February 2010 Joint Motion for Remand, which 
vacated the August 2009 Board decision denying the claims for 
increased rating, and remanded the matter for compliance with 
the instructions in the Joint Motion.  

This matter originally came before the Board from a May 2005 
rating decision, which increased the Veteran's rating for a 
left knee disability from 10 to 20 percent, effective 
September 21, 2004.  Thereafter, a 100 percent rating was 
assigned as of May 6, 2005; and a 30 percent rating was made 
effective July 1, 2006.  In a March 2007 rating decision, the 
Veteran was granted a 100 percent rating as of March 5, 2007, 
and a 30 percent rating was assigned as of May 1, 2008, for 
his left knee disability.  The Veteran is appealing for 
higher ratings as of July 1, 2006 and May 1, 2008.  

The Veteran testified before the undersigned Veterans Law 
Judge during a June 2009 video conference hearing.  A 
transcript of the proceeding has been associated with the 
claims file.  

Evidence was received in March 2010 subsequent to the RO's 
final consideration of the claims.  The Veteran waived RO 
consideration of that evidence.  The Board may consider the 
appeal.  38 C.F.R. § 20.1304 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regrettably, the Board must remand the claims for further 
development and consideration. Although the Board sincerely 
regrets this additional delay, it is necessary to ensure 
there is a complete record upon which to decide these claims 
so the Veteran is afforded every possible consideration. 
 
In a recent decision, the Court held that a claim for TDIU is 
part and parcel of an increased-rating claim when the issue 
of unemployability is raised by the record.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  VA law provides that a 
TDIU claim may be granted upon a showing that the Veteran is 
unable to obtain and maintain a substantially gainful 
occupation due solely to impairment resulting from his 
service-connected disability(ies).  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2009).  In 
making this determination, consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience, but not to his age or occupational 
impairment caused by nonservice-connected disabilities.  It 
should additionally be noted that marginal employment or 
employment provided on account of disability or special 
accommodation is not substantially gainful.  See 38 C.F.R. §§ 
3.341, 4.16, 4.18, 4.19 (2009). 
 
In this case, the issue of unemployability is raised by the 
record.  The medical records show that the Veteran complained 
of knee pain which interfered with his ability to walk his 
mail carrier route.  The Veteran also submitted a February 
2009 statement from a third party stating that his left knee 
disability impacted his ability to perform his job.  It also 
indicated that the Veteran sought early retirement as a 
result of his service connected disability.  The Veteran also 
testified during his June 2009 video conference hearing as to 
his employment.  Therefore, pursuant to Rice, the Board 
includes the issue of TDIU to the Veteran's current appeal, 
since the issue of unemployability is raised by the record. 
 
However, in regards to the TDIU claim, it is not entirely 
clear the extent the Veteran's left knee disability precludes 
him from obtaining and maintaining substantially gainful 
employment.  The medical records indicate that the Veteran 
can still walk.  He also indicated that he was able to 
perform modified job duties as a mail carrier prior to his 
retirement.  He also indicated he retired because of his left 
knee disability.  The VA medical records do not provide an 
opinion as to his employability.  The Board therefore finds 
that the issue of entitlement to TDIU must be remanded for 
further examination and opinion regarding the Veteran's 
employability.

Since the claim for increased rating may be affected by the 
development noted above, the Board's decision as to these 
claims will be held in abeyance pending the outcome of that 
development.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with VCAA-compliant 
notice regarding his claim for a TDIU, 
and request him to identify any 
outstanding VA or private treatment 
records pertaining to his service- 
connected left knee disability.  If any 
outstanding treatment records are 
identified, after obtaining any 
necessary releases, request copies of 
such records. All requests and all 
responses, including negative 
responses, must be documented in the 
claims file. All records received 
should be associated with the claims 
file. If any records cannot be obtained 
after reasonable efforts have been 
expended, the Veteran should be 
notified and allowed an opportunity to 
provide such records.

2.	Schedule the Veteran for another 
appropriate VA examination to obtain a 
medical opinion to assess the current 
severity of the Veteran's left knee 
disability, to include whether is at 
least as likely as not that the Veteran 
is unable to secure or follow a 
substantially gainful occupation as a 
result of his service-connected 
disability (i.e. his left knee 
disability), taking into consideration 
the Veteran's level of education, 
special training, and previous work 
experience, but not his age or any 
impairment caused by nonservice-
connected disabilities.  Any opinion 
offered must be accompanied by a 
complete rationale, which should 
reflect consideration of both the lay 
and medical evidence of record.  If an 
opinion cannot be offered without 
resorting to speculation, the examiner 
should indicate such in the examination 
report and explain why an opinion 
cannot be offered.  Any and all studies 
deemed necessary should be performed.

3.	Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the Veteran 
should be furnished a SSOC and afforded 
a reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


